*587ORDER
PER CURIAM.
President Riverboat Casino Missouri (the Casino) appeals from judgments of $81,000 compensatory damages and $475,000 punitive damages entered on jury verdicts against the Casino on James Matthews’ (Respondent) claim for False Arrest and Imprisonment.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).